Citation Nr: 0315096	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-11 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for dermatomyositis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2000 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the veteran was denied service 
connection for dermatomyositis (claimed as muscular 
neuropathy).  The veteran presented testimony at personal 
hearings at the RO in June 2000 and May 2002.    


FINDING OF FACT

Dermatomyositis of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

Dermatomyositis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  The veteran's current disability of dermatomyositis 
is not included in the list of disorders under 38 C.F.R. 
§§ 3.307 and 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran contends that her current dermatomyositis began 
during active service, and that service connection for her 
disability is appropriate.  After a review of the evidence, 
the Board finds that her contentions are not supported by the 
record, and that her claim for service connection for 
dermatomyositis must fail.

The veteran's service medical records, including the 
veteran's September 1992 retirement examination report, show 
no complaints, treatment, or diagnosis of dermatomyositis.  

A May 1994 VA examination report showed that the veteran 
complained of intermittent neck tension during the past ten 
years.  The report listed numerous diagnoses including 
cervical strain.  X-ray reports dated in May 1994 showed that 
the veteran's neck was normal.  A May 1994 nerve conduction 
study report indicated that the veteran had symptoms confined 
to the paraspinal area suggestive of right C6-7 
radiculopathy.

Private treatment records from Dr. Fischer, including another 
nerve conduction study, dated in August 1999, show that the 
veteran was diagnosed with myositis with findings consistent 
with a myopathic process.  A September 1999 statement from 
Dr. England noted that the veteran suffered from 
dermatomyositis.  Dr. England stated that the veteran had a 
six-week history of predominantly proximal muscle weakness 
and pain.  Dr. England noted the May 1994 VA nerve conduction 
study discussed above; however, he stated that there were no 
spontaneous discharges seen in any of the limb muscles or 
myopathic units at that time.  Dr. England, in his September 
1999 statement, opined that the process occurring in the 
veteran's muscles was "historically and 
electromyographically recent."

In a December 2001 statement, Dr. Fischer noted that the 
veteran was diagnosed with dermatomyositis in August 1999.  
Dr Fischer also referred to the May 1994 VA nerve conduction 
study report and stated that it was "possible" that the May 
1994 findings may have actually represented some early 
changes from a muscles disease.  Dr. Fischer further noted 
that given the veteran's history, "she clearly was minimally 
symptomatic at that time and only had some complaints of neck 
tension."  The Board finds that the Dr. Fischer's December 
2001 opinion lacks probative value because it is an opinion 
of mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative).  The Board 
finds that this opinion is deemed speculative and as it does 
not provide evidence of a causal nexus between the veteran's 
current disability and her active service, which is required 
to grant service connection.  

The Board acknowledges that the veteran testified at both her 
June 2000 and May 2002 hearings that her current disability 
began during service.  The veteran's statements can be used 
only to provide a factual basis upon which a determination 
could be made that a particular injury occurred in service, 
not to provide a diagnosis or a medical opinion linking that 
in-service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, her 
statement cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between service and her 
current disability of dermatomyositis.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993).  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for dermatomyositis.  Service medical records 
reflect that the veteran was not suffering from 
dermatomyositis upon discharge from active service.  VA 
treatment records from May 1994, including a VA examination 
report and nerve conduction study, showed that the veteran 
was suffering from cervical strain suggestive of 
radiculopathy.  Private treatment records stated that the 
veteran was diagnosed with her current disability of 
dermatomyositis in August 1999.  A private medical opinion 
dated in December 2001 only noted that it was "possible" 
that the May 1994 VA nerve conduction study may have actually 
shown early symptoms of her current disability.  However, the 
private physician did not provide a medical basis for this 
possibility.  In this case, the Board concludes that there is 
no competent medical evidence of record showing that the 
veteran's current disability of dermatomyositis has been 
etiologically related to her period of active service.   

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the veteran's claim for service 
connection of dermatomyositis is denied.

VCAA

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran was advised of the applicable laws and regulations, 
and the evidence needed to substantiate her claim by a letter 
dated in April 2001 as well as a Supplement Statement of the 
Case dated in August 2001.  In particular, the April 2001 
letter and the August 2001 supplemental statement of the case 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
any private physician regarding treatment for her claimed 
disability, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was asked 
to advise VA if there were any other information or evidence 
she considered relevant to his claim so that VA could help 
her by getting that evidence.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and VA and 
private medical records.  The veteran has not notified VA of 
any additional medical records that have not been obtained.  
Moreover, she presented testimony at a hearing at the RO.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
The record must also establish that the veteran suffered an 
event, injury or disease in service or symptoms of a disease 
listed in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the record must indicate that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no competent medical evidence, which shows 
that the veteran suffered from dermatomyositis during active 
service.  While there is evidence of a current disability in 
this case, the record is also void of any medical evidence 
that would indicate the veteran's current disability was 
incurred in or aggravated by her military service.  Thus, a 
VA medical examination is not necessary.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  The Board concludes, therefore, that this 
decision does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for dermatomyositis is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

